Citation Nr: 0421202	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  99-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs permanent and total disability 
benefits due to non-service-connected disabilities.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant served on active duty from April 7, 1975 to 
June 27, 1975.  The appellant also had service with the Army 
National Guard and the U. S. Army Reserves between 1979 and 
1995.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied entitlement to service 
connection for arthritis and for residuals of a left leg 
injury.  The RO also denied legal entitlement to non-service-
connected disability pension benefits.  During his September 
1999 RO hearing, the appellant withdrew his request for a 
Board hearing.

In October 2001, the Board denied the appellant's claims of 
entitlement to service connection and for basic eligibility 
for permanent and total disability benefits due to non-
service-connected disabilities.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2003, the Court vacated the October 2001 Board 
decision and remanded in order for the Board to address and 
fulfill the amended duty to notify and assist, as set forth 
in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) codified, in pertinent 
part, at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
as well as the implementing regulations at 38 C.F.R. §§  
3.159 (2003).

As explained below, the Board has determined, in compliance 
with the September 2003 Court Order, that further action is 
required in order to comply with the VA's duty to assist in 
the development of the veteran's claim.  Accordingly, this 
appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

In the September 2003 Order, the Court found that VA had not 
complied with 38 U.S.C.A. § 5103(a), as implemented by 
§ 3.159(b) because the documents purportedly complying with 
the duty notify did not specifically state, under § 5103(a) 
and § 3.159(b) what information and evidence the VA would 
obtain.  Additionally, the notifications did not "request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).

The Court also found that the Board failed to analyze the 
veteran's claim under 38 U.S.C.A. § 1521(j) (West 2002) with 
regard to the requirement for 90 days of active service dury 
a period of war for basic eligibility for permanent and total 
disability benefits due to non-service-connected 
disabilities.  The Board notes that a July 1995 Army National 
Guard Retirement Points Statement, Supplemental Detailed 
Report, submitted by the veteran does not indicate any period 
of active duty during a period war, specifically the Persian 
Gulf War, which began August 2, 1990.  However, in accord 
with the September 2003 Court Order, the RO should confirm 
with the Rhode Island National Guard the dates of any 
qualifying active duty during the Persian Gulf War period.

The claim is accordingly Remanded for the following action:

1.  The AMC/RO should attempt to verify, 
through official channels, any period of 
qualifying active service during the 
Persian Gulf War period. Relevant law and 
regulations should be cited.

2.  The AMC/RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The AMC/RO should (1) inform the 
veteran about the information and evidence not 
of record that is necessary to substantiate 
the claims; (2) inform the veteran about the 
information and evidence that VA will seek to 
provide; (3) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (4) request or tell 
the veteran to provide any evidence in his 
possession that pertains to the claims. See 
38 C.F.R. § 3.159(b)(1).  

 The AMC/RO must ensure the notification 
complies with all applicable Court 
precedent, including Quartuccio, supra., 
and Charles v. Principi, 16 Vet. App. 370 
(2002).

3.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


